Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action
DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record ALLAUZEN (US-PGPUB-NO:  US20070299668)(As to claim 1, 7, 13 ALLAUZEN discloses):1. A method for reverse engineering of integrated circuits (ICs) for design verification [Para. 114: "verify"], the method comprising:receiving a gate-level netlist [Para. 238, “logic circuit such as a discrete element circuit, a programmable logic device”, note: both logic circuit and programmable logic device uses gate-level netlist for logic representation (such as RTL codes).];for design verification [Para. 23: "checked"; also, Para. 114:"verify"], the method comprising: receiving a gate-level netlist [Para. 238, as above];for an integrated circuit (IC) [Para. 74: "circuit"];generating a list of equivalence classes [Para. 114: "equivalent"];related to signals included in the gate-level netlist [Para. 238, as above];determining control signals of the gate-level netlist [Para. 224 "controller" along with Para. 238 (logic circuit)];based at least in part on the list of equivalence classes [Para. 114: "equivalent"];determining a logic flow [Fig. 34-36, depicting logic flow diagrams];
    PNG
    media_image1.png
    474
    437
    media_image1.png
    Greyscale
of a finite state transducer (FST) based at least in part on the control signals [Para.224: "finite state transducer", "controller"];and generating register transfer level (RTL) [Para. 239: " logic elements or discrete circuit elements"; note: RTL is a representation of circuit element]; source code; 
for the IC based on the FST [Para. 7-10, "finite state transducer" ].(As to claim 2, 8, ALLAUZEN discloses):2. The method of claim 1, further comprising:extracting the control signals [Para. 219, “controller”];from the gate-level netlist of design using truth table [Para. 238-239: "logic circuit", note: logic circuit uses truth table];equivalence classes [Para. 114: "equivalent"].(As to claim 3, ALLAUZEN discloses):3. The method of claim 2, further comprising: comparing the truth table equivalence classes for uniqueness [Para. 7: "unique", "representation"; Para. 114: "equivalent"; Para. 238-239: "logic circuit", note: logic circuit uses truth table].(As to claim 4, 16, ALLAUZEN discloses):4. The method of claim 2, further comprising:presenting signals for the truth table [Para. 238-239: "logic circuit", note: logic circuit uses truth table for logical circuit implementations];equivalence classes [Para. 114: "equivalent"]; as the control signals.(As to claim 5, 11, 17, ALLAUZEN discloses):5. The method of claim 1, wherein the generating the RTL source code comprises generating the RTL source code [Para. 239: "logic elements or discrete circuit elements"; note: RTL is a representation of circuit element];via Finite State Transducer (FST) extraction [Para. 7-10: "Finite State Transducer"].(As to claim 6, ALLAUZEN discloses):6. The method of claim 5, further comprising: identifying output signals of the FST using dominator trees [Fig. 20].(As to claim 9, 15, ALLAUZEN discloses):9. The apparatus of claim 8, wherein the at least one non-transitory storage medium stores instructions that, with the at least one processor, further cause the apparatus to [Para. 11: "computer"]:compare the truth table [Para. 238-239: "logic circuit", note: logic circuit uses truth table for logical circuit implementations];equivalence classes for uniqueness [Para. 7: "unique", "representation"].(As to claim 10, 16, ALLAUZEN discloses):10. The apparatus of claim 8, wherein the at least one non-transitory storage medium stores instructions that, with the at least one processor, further cause the apparatus to [Para. 11: "computer"]:present signals for the truth table equivalence classes [Para. 238-239: "logic circuit", note: logic circuit uses truth table; also Para. 114: "equivalent"];as the control signals [Para. 219, “controller”]. (As to claim 12, ALLAUZEN discloses):12. The apparatus of claim 11, wherein the at least one non-transitory storage medium stores instructions that, with the at least one processor [Para. 11: "computer "],
further cause the apparatus to: identify output signals of the FST using dominator trees [Para. 7-10: "Finite State Transducer"].(As to claim 14, ALLAUZEN discloses):14. The computer program product of claim 13, wherein the at least one non-transitory computer-readable storage medium stores instructions that, with the at least one processor, further cause the apparatus to [Para. 11: "computer"]:extract the control signals from the gate-level netlist [Para. 238, as above];of design using truth table; equivalence classes [Para. 238-239: "logic circuit", note: logic circuit uses truth table; also Para. 114: "equivalent"].(As to claim 18, ALLAUZEN discloses):18. The computer program product of claim 17, wherein the at least one non-transitory computer-readable storage medium stores instructions that [Para. 11: "computer"], with the at least one processor, further cause the apparatus to [Para. 11]:identify output signals [Para. 6: "input output"];of the FST using dominator trees [Para. 125: " finite-state transduce" and “spanning tree”].
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851